The court unanimously reversed the proceedings on the last ground. The Chief Justice, however, during the argument, said, that the case of owners of valuable grounds near the city or towns, stripped of their property for the public emolument, being hard, he would adopt the construction that the lands should be paid for out of the county stock, as the words of the act were sufficiently comprehensive to warrant such construction. But all the other members of the court held, that the legislature could not at that early day have contemplated a compensation for the soil of improved lands converted into a public road, and that the uniform interpretation of a century had settled the true law. This construction seemed to them to be strongly fortified by a consideration of the proprietary allowance made for roads and highways in all their grants.
Judgment of the sessions reversed.